D. C. D. C. [Probable jurisdiction noted, 525 U. S. 1118.] Cases restored to calendar for reargument. The parties are directed to file supplemental briefs not to exceed 25 pages addressing the following questions: (1) Does the purpose prong of § 5 of the Voting Rights Act of 1965 extend to a discriminatory but nonretro-gressive purpose? (2) Assuming, arguendo, that § 5 prohibits the implementation of a districting plan enacted with a discriminatory, nonretrogressive purpose, does the government or the covered jurisdiction bear the burden of proof in this issue?